Case 3:19-cr-00028-GMG-RWT Document 1 Filed 03/20/19 Page 1 of 4 PageID #: 1



                                                                                         FILED
                     UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF WEST VIRGINIA                                MAR 202019
                                                                                 MARtNSRJp      ,


  UNITED STATES OF AMERICA,

  v.                                                  Criminal No.             3:      totc

  TIMOTHY ALAN HIMELRIGHT,                            Violations:        18   U.S.C.   § 2252A(a)(2)
                                                                         18   U.S.C.   § 2252A(a)(5)(B)
                       Defendant.                                        18   U.S.C.   § 2252A(a)(6)
                                                                         18   U.S.C.   § 2252A(b)(1)
                                                                         18   U.S.C.   § 2252A(b)(2)




                                         INDICTMENT

       The Grand Jury charges that:

                                         COUNT ONE

                               (Distribution of Child Pornography)

       On or about October 2018, at or near Berkeley County, within the Northern District of

West Virginia, and elsewhere, the defendant TIMOTHY ALAN HIMELRIGHT, did knowingly

distribute child pornography, that involves a visual depiction of sexually explicit conduct, where

the production of such visual depiction involves the use of a minor engaged in sexually explicit

conduct, as defined in Title 18, United States Code, Section 225 6(8)(A), that had been shipped and

transported in and affecting interstate and foreign commerce by any means, including by computer,

in violation of Title 18, United States Code, Section 2252A(a)(2), 2252A (b)(1).
Case 3:19-cr-00028-GMG-RWT Document 1 Filed 03/20/19 Page 2 of 4 PageID #: 2




                                         COUNT TWO

                         (Access with Intent to View Child Pornography)

          On or between October 2017 and October 2018, in Berkeley County, in the Northern

District of West Virginia, defendant TIMOTHY ALAN HIMELRIGHT, did knowingly access

with intent to view matter containing an image of child pornography, as defined in Title 18, United

States Code Section 2256(8), which had been transported in interstate and foreign commerce by

computer, was produced using material that had been transported in interstate and foreign

commerce by computer and that involved a pre-pubescent minor and a minor who had not attained

12 years of age; in violation of Title 18, United States Code, Sections 2252A(a)(5)(B), 2252A

(b)(2).
Case 3:19-cr-00028-GMG-RWT Document 1 Filed 03/20/19 Page 3 of 4 PageID #: 3




                                       COUNT THREE

                         (Distribution of Child Pornography to a Minor)

       On or between October 2017 and October 2018, at or near Berkeley County, within the

Northern District of West Virginia, and elsewhere, the defendant TIMOTHY ALAN

HIMELRIGHT, did knowingly offer and provide child pornography to a minor, that involves a

visual depiction of a minor engaging in sexually explicit conduct, as defined in Title 18, United

States Code, Section 2256(8)(A), that had been shipped and transported in and affecting interstate

commerce by any means, including by computer for purposes of inducing and persuading the

minor to participate in illegal activity, in violation of Title 18, United States Code, Sections

2252A(a)(6), 2252A (b)(1).
Case 3:19-cr-00028-GMG-RWT Document 1 Filed 03/20/19 Page 4 of 4 PageID #: 4




                                FORFEITURE ALLEGATION

                                (Sexual Exploitation of Children)

       Pursuant to Title 18, United States Code, Section 2253, the government will seek the

forfeiture of property as part of the sentence imposed in this case; that is, the forfeiture of any

visual depiction described in Section 2251, 225 1A, 2252, 2252A, 2252B, or 2260 of Chapter 110

of Title 18, any book, magazine, periodical, film, videotape, or other matter which contains any

such visual depiction, which was produced, transported, mailed, shipped or received in violation

of this chapter, any property, real or personal, used or intended to be used to commit or to promote

the commission of such offense or any property traceable to such property, and any property, real

or personal, constituting or traceable to gross profits or other proceeds obtained from a violation

of Title 18, United States Code, Section 2252A, including, but not limited to, Apple iPhone 8 Plus

(MQ9D2) S/N C39WLE28JCLY, HP Laptop S/N CND5373KHY, and a micro SD Card retrieved

from a baby monitor camera, all seized from the defendant.


                                                      A True Bill,


                                                      Grand Jury Foreperson



 /s/
WILLIAM J. POWELL
United States Attorney

Kimberley D. Crockett
Assistant United States Attorney
